RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0233p.06

                  UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 SUSAN ALLAN; JESSICA WILSON,                                ┐
                                  Plaintiffs-Appellees,      │
                                                             │
                                                              >        No. 19-2043
       v.                                                    │
                                                             │
                                                             │
 PENNSYLVANIA HIGHER EDUCATION ASSISTANCE                    │
 AGENCY, dba American Education Services,                    │
                              Defendant-Appellant.           │
                                                             ┘

                        Appeal from the United States District Court
                     for the Western District of Michigan at Marquette.
                    No. 2:14-cv-00054—Gordon J. Quist, District Judge.

                                     Argued: April 28, 2020

                             Decided and Filed: July 29, 2020

               Before: SILER, MOORE, and NALBANDIAN, Circuit Judges.

                                      _________________

                                            COUNSEL

ARGUED: Sandra Jasinski, BODMAN PLC, Detroit, Michigan, for Appellant. Adam T. Hill,
THE LAW OFFICES OF JEFFREY LOHMAN, P.C., Corona, California, for Appellees.
ON BRIEF: Sandra Jasinski, Marc M. Bakst, Donovan S. Asmar, BODMAN PLC, Detroit,
Michigan, for Appellant. Adam T. Hill, THE LAW OFFICES OF JEFFREY LOHMAN, P.C.,
Corona, California, for Appellees. Tara Twomey, NATIONAL CONSUMER LAW CENTER,
Boston, Massachusetts, for Amici Curiae.

    MOORE, J., delivered the opinion of the court in which SILER, J., joined.
NALBANDIAN, J. (pp. 19–22), delivered a separate dissenting opinion.
 No. 19-2043                   Allan v. Penn. Higher Educ. Assistance Agency                        Page 2


                                           _________________

                                                 OPINION
                                           _________________

       KAREN NELSON MOORE, Circuit Judge.                           Jessica Wilson and Susan Allan
(collectively, “Plaintiffs”) received unwanted calls to their cell phones from Pennsylvania Higher
Education Assistance Agency (“PHEAA”) regarding their student-loan debt. They claim that
those calls violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
The TCPA contains an autodialer ban, which generally makes it a finable offense to use an
automatic telephone dialing system (“ATDS”) to make unconsented-to calls or texts.1 The
question in this case is whether, as a matter of statutory interpretation, the Avaya autodialer
system that PHEAA uses to make collection-related calls qualifies as an ATDS.

       Although it is clear from the text of the autodialer definition under § 227(a) that a device
that generates and dials random or sequential numbers qualifies as an ATDS, it is not clear
whether a device like the Avaya system—that dials from a stored list of numbers only—qualifies
as an ATDS. Fortunately, related provisions clear up any ambiguity. We hold that the plain text
of § 227, read in its entirety, makes clear that devices that dial from a stored list of numbers are
subject to the autodialer ban. We accordingly AFFIRM the district court’s grant of summary
judgment for Plaintiffs.

                                           I. BACKGROUND

       Jessica Wilson, with the help of co-signer Susan Allan, took out a student loan serviced
by PHEAA. At one point in time, Wilson and Allan had submitted a written request for
forbearance on the loan and, in doing so, consented to calls to their cell phones. On October 4,
2013, however, Wilson requested that PHEAA stop calling her about her loan. R. 30 (Pl.’s Ex.
B-3, Def.’s Resp. to Req. for Admis.) (Page ID #231). Allan did the same on October 15, 2013.
Id. Despite their requests, PHEAA called Allan 219 times and Wilson 134 times, after they
revoked consent, for a total of 353 unconsented-to calls. R. 31 (Pl.’s Ex. F-1) (Page ID #267); R.
32 (Pl.’s Ex. F-2) (Page ID #282); see also R. 46 (Order Granting Summ. J. at 6–7) (Page ID

       1Text   messages are covered by the TCPA. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016).
 No. 19-2043               Allan v. Penn. Higher Educ. Assistance Agency                   Page 3


#402–03) (noting that “PHEAA has offered no evidence to contradict those figures”). The calls
were made on a near-daily basis, often multiple times per day. R. 31 (Pl.’s Ex. F-1) (Page ID
#267); R. 32 (Pl.’s Ex. F-2) (Page ID #282). In connection with at least thirty of these calls,
PHEAA left automated voice messages on Allan’s cell phone, asking her to return its call. R. 33
(Pl.’s Ex. G, Allan Aff. at 1–3) (Page ID #297–99); see also R. 28-2 (Pl.’s Ex. B-1) (Page ID
#144) (describing the Avaya automated voice messaging system).

        The calls placed to Wilson’s and Allan’s cell phones were automated. PHEAA uses the
Avaya Proactive Contact system to create calling lists and to place calls with a pre-recorded,
artificial voice. See R. 37-2 (Def.’s Ex. 2, Krobath Decl. at 3) (Page ID #333). The calling list
“is created daily by an automated batch process that determines what subset of accountholders
qualifies for telephonic contact that day, based on, among other things, amounts owed,
delinquency status and prior contacts.” Id. In other words, the Avaya system creates a calling
list based on a stored list of numbers—the numbers are “not randomly generated.” Id. A live
person then “create[s] the calling campaigns for the day.” Id. But it is the Avaya dialing system
that actually “places the calls and connects [call recipients] to operators when a voice is
detected.” Id. This type of automated-calling device is called a “predictive dialer.” In re Rules
& Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd 14014, 14091,
¶ 131 (defining a predictive dialer as “equipment that dials numbers and, when certain computer
software is attached, also assists telemarketers in predicting when a sales agent will be available
to take calls”).

        Wilson and Allan brought this suit against PHEAA alleging that the unconsented-to calls
violate the TCPA. R. 1 (Compl.) (Page ID #1). After conducting discovery, Plaintiffs moved for
summary judgment on April 1, 2019. R. 28 (Mot. for Summ. J.) (Page ID #73). The district
court granted their motion and entered judgment in their favor on August 19, 2019, and awarded
them damages in the amount of $176,500. R. 46 (Order Granting Summ. J.) (Page ID #397);
R. 47 (Judgment) (Page ID #405). We have jurisdiction over PHEAA’s timely appeal. See
28 U.S.C. § 1291.
 No. 19-2043                  Allan v. Penn. Higher Educ. Assistance Agency                         Page 4


                                           II. DISCUSSION

        We review de novo the district court’s decision to grant summary judgment. See Hunt v.
Sycamore Cmty. Sch. Dist. Bd. of Educ., 542 F.3d 529, 534 (6th Cir. 2008). “A grant of
summary judgment will be upheld only where no genuine dispute of material fact exists and the
moving party is entitled to judgment as a matter of law.” Jackson v. VHS Detroit Receiving
Hosp., Inc., 814 F.3d 769, 775 (6th Cir. 2016). “[T]he dispute about a material fact is ‘genuine’
. . . if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “The district court, and this Court in
its review of the district court, must view the facts and any inferences reasonably drawn from
them in the light most favorable to the party against whom judgment was entered.” Kalamazoo
Acquisitions, L.L.C. v. Westfield Ins. Co., 395 F.3d 338, 342 (6th Cir. 2005). Where the moving
party has the burden of proof, her “showing must be sufficient for the court to hold that no
reasonable trier of fact could find other than for the moving party.” Calderone v. United States,
799 F.2d 254, 259 (6th Cir. 1986) (quotation omitted). There are no genuine disputes of material
fact in this case.

        Plaintiffs succeeded in moving for summary judgment below. The two issues on appeal
are whether the Avaya system that PHEAA uses to make debt-collection calls qualifies as an
ATDS under the TCPA, and whether it was proper for the district court to consider evidence of
the thirty voicemails that PHEAA left on Allan’s cell phone. We affirm the district court on both
counts.2

A. Interpreting ATDS

        The TCPA autodialer ban generally makes it a finable offense to use an automatic
telephone dialing system, or “ATDS,” to make unconsented-to calls or texts.                      47 U.S.C.
§ 227(b)(1).    In the same section, the TCPA defines ATDS as “equipment which has the
capacity–(A) to store or produce telephone numbers to be called, using a random or sequential



       2PHEAA also claims that the Avaya system requires some human intervention, but does not make any legal
arguments on that point.
 No. 19-2043                    Allan v. Penn. Higher Educ. Assistance Agency                              Page 5


number generator; and (B) to dial such numbers.” § 227(a). That definition is at issue on this
appeal. How to define ATDS has split the circuits.

        The Avaya autodialer system that PHEAA uses to make collection-related calls dials
from a stored list of numbers. It does not randomly or sequentially generate numbers to dial.
Whether autodialer devices like the Avaya system are covered by the TCPA is the source of the
circuit split. The Ninth Circuit was the first to weigh in and held that stored-number systems are
covered under the TCPA. See Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir.
2018) (Ikuta, J.).      The Second Circuit likewise concluded that stored-number systems are
covered. See Duran v. La Boom Disco, Inc., 955 F.3d 279, 2020 WL 1682773 (2d Cir. Apr. 7,
2020) (Cabranes, J.).        The Seventh and Eleventh Circuits have gone the other way.                         See
Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (Barrett, J.); Glasser v. Hilton
Grand Vacations Co., 948 F.3d 1301, 1304–05 (11th Cir. 2020) (Sutton, J., visiting).3

        At the outset, we cannot look to Federal Communications Commission (“FCC”) orders
for guidance on this interpretive question because the D.C. Circuit invalidated the FCC’s
interpretation of ATDS in ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687, 700 (D.C. Cir.
2018). See Marks, 904 F.3d at 1049; Glasser, 948 F.3d at 1310; Gadelhak, 950 F.3d at 463. But
see Duran, 955 F.3d 279 (holding that pre-2015 FCC orders “survived” ACA International “and
continue to inform [its] interpretation of the TCPA today”). Previously, FCC orders permitted
two, contradictory interpretations of ATDS: (1) a device qualifies as an ATDS “only if it can
generate random or sequential numbers to be dialed” and (2) a device qualifies as an ATDS
“even if it lacks that capacity” to generate numbers. ACA Int’l, 885 F.3d at 702. “It might be
permissible,” the D.C. Circuit reasoned, “for the Commission to adopt either interpretation,”
“[b]ut the Commission cannot, consistent with reasoned decisionmaking, espouse both
competing interpretations in the same order.” Id. at 703. Plaintiffs argue that this holding
pertains only to the 2015 FCC order that was being litigated in ACA International, but the D.C.



        3We    have not addressed this question in a published decision and decline to adopt our reasoning in Gary v.
TrueBlue, Inc., 786 F. App’x 555 (6th Cir. 2019) (order). The Third Circuit has not expressly addressed this
question, but it did assume (without providing any analysis) that an ATDS must use a random or sequential number
generator. See Dominguez v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018).
 No. 19-2043                Allan v. Penn. Higher Educ. Assistance Agency                 Page 6


Circuit was clear that its holding applied to the FCC’s earlier orders as well. Id. at 701. Either
interpretation is fair game now.

       1. Ambiguity in the Autodialer Definition
       “In determining the meaning of a statutory provision, we look first to its language, giving
the words used their ordinary meaning.” In re Application to Obtain Discovery for Use in
Foreign Proceedings, 939 F.3d 710, 717 (6th Cir. 2019) (quoting Artis v. District of Columbia,
138 S. Ct. 594, 603 (2018)). To do so, we “look[] at the language and design of the statute as a
whole.” Id. at 718.

       The TCPA defines ATDS as “equipment which has the capacity—

       (A) to store or produce telephone numbers to be called, using a random or
           sequential number generator; and
       (B) to dial such numbers.”
47 U.S.C. § 227(a)(1). Courts have tried to fashion a plain text reading from these words, but
each reading has its problems, as every circuit to consider this question admits.

       First, the phrase “using a random or sequential number generator” could apply both to
“store” and “produce,” like so:

       An ATDS is “equipment which has the capacity—
       (A) to store [telephone numbers to be called, using a random or sequential
           number generator];
            or produce telephone numbers to be called, using a random or sequential
            number generator; and
       (B) to dial such numbers.”

§ 227(a)(1). Under this definition, the Avaya system would not qualify as an ATDS because it
does not store numbers by using a random or sequential number generator. The Avaya system
instead stores numbers using some other type of device.

       The advantage of this reading is that it follows proper grammar—here, the last antecedent
rule. When a clause is set off by a comma at the end of a sentence, it should modify all that
precedes it. See Gadelhak, 950 F.3d at 468 (“[A] qualifying phrase separated from antecedents
by a comma is evidence that the qualifier is supposed to apply to all the antecedents instead of
 No. 19-2043                 Allan v. Penn. Higher Educ. Assistance Agency                      Page 7


only to the immediately preceding one.” (quoting WILLIAM N. ESKRIDGE JR., INTERPRETING
LAW: A PRIMER ON HOW TO READ STATUTES AND THE CONSTITUTION 67–68 (2016))).

        The problem with this reading is that it requires a strained reading of “store.” “[I]t is hard
to see how a number generator could be used to ‘store’ telephone numbers,” even if it can “as a
technical matter.” Id. at 464 (emphasis added) (citation omitted). Because a number generator
produces numbers, the more natural reading is that “using a random or sequential number
generator” solely modifies “produce.” “As a matter of ordinary usage it’s hard to say that the
random number generator is ‘storing’ in any notable way.” Id. at 464–65 (quotation omitted).
We will not apply the last antecedent rule “in a mechanical way where it would require accepting
‘unlikely premises.’”     Paroline v. United States, 134 S. Ct. 1710, 1721 (2014) (quotation
omitted). The last antecedent rule “is ‘not an absolute and can assuredly be overcome by other
indicia of meaning.’” Id. (quoting Barnhart v. Thomas, 540 U.S. 20, 26 (2003)). There are other
indicia of meaning in § 227(b), as will be explained below. See infra at 10–12.

        This reading also renders “store” superfluous. “Common sense suggests that any number
that is stored using a number-generator is also produced by the same number-generator;
otherwise, it is not clear what ‘storing’ using a number-generator could mean.” See Duran, 955
F.3d 279. Even if a random or sequential number generator can store numbers, its storage
function, if any, is incidental to its production function. “It is our duty ‘to give effect, if possible,
to every clause and word of a statute . . . . We are thus ‘reluctan[t] to treat statutory terms as
surplusage’ in any setting.” Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotations omitted).
True, Congress sometimes will use the “belt-and-suspenders” approach to avoid loopholes. But
here, we risk creating a loophole if we were to follow the Seventh and Eleventh Circuits’ narrow
interpretation of “store.” If stored-number systems are not covered, companies could avoid the
autodialer ban altogether by transferring numbers from the number generator to a separate
storage device and then dialing from that separate storage device. The autodialer ban would not
apply to them because, technically, they are not using the random or sequential number generator
to store and dial the numbers.

        We conclude that this plain text reading of the autodialer definition is too labored and
problematic to carry the day.
 No. 19-2043                    Allan v. Penn. Higher Educ. Assistance Agency                           Page 8


        The second option is that the phrase “using a random or sequential number generator”
could apply to “produce” only, like so:

        An ATDS is “equipment which has the capacity—
        (A) to store [telephone numbers to be called];
              or produce telephone numbers to be called, using a random or sequential
              number generator; and
        (B) to dial such numbers.”

§ 227(a)(1). Under this reading, the Avaya system that PHEAA uses would qualify as an ATDS
because it stores numbers and dials those numbers.

        The advantage to this reading is that it avoids the awkwardness and surplusage of the first
reading. But there is a new problem. “To store,” a transitive verb, lacks a direct object. Thus,
this reading requires adding the phrase “telephone numbers to be called” after “store” for it to
make grammatical sense. This is a significant modification. And as stated above, this reading
violates the last antecedent rule. We conclude that the second plain text reading of the autodialer
definition is, by itself, unworkable, too.4

        The dissent offers a third reading in which “using a random or sequential number
generator” modifies the phrase “telephone numbers to be called.” We agree that the dissent’s
reading, like the first reading, follows proper grammar. However, like the first reading, the
dissent’s reading still requires a strained reading of “store.”               Even if “using a random or
sequential number generator” modifies a truncated version of the phrase that precedes it, it still
makes little sense why the statute would require stored numbers to be called using a random or
sequential number generator. Moreover, it is the dissent’s reading that introduces superfluity
into the statute. If the goal of the statute is to regulate devices that randomly or sequentially
generate numbers, then the autodialer definition simply could include devices that produce those
numbers, without mentioning devices that store those numbers. On the flipside, modifying
“produce” with “using a random or sequential number generator” meaningfully differentiates
“produce” from “store.”          Whereas it would be strange to store numbers using a number

          4There are other proposed interpretations that are substantively the same as those discussed here or are
inferior options. See Gadelhak, 950 F.3d at 463–68.
 No. 19-2043                Allan v. Penn. Higher Educ. Assistance Agency                    Page 9


generator, “produce,” on its own, easily could mean numbers produced from a stored list. At
day’s end, the dissent’s proposed reading is not so different from the first reading and does not
open up a new interpretive avenue not previously analyzed by this court or other circuits.

       The Seventh and Eleventh Circuits decided that the first reading, though “imperfect,” was
the better option from a textual perspective. Gadelhak, 950 F.3d at 468; Glasser, 948 F.3d at
1306. “Clarity,” the Eleventh Circuit “lament[ed], does not leap off this page of the U.S. Code.
Each interpretation runs into hurdles.”     Glasser, 948 F.3d at 1306.      The Seventh Circuit
conceded that “the comma seems to be ungrammatical under any interpretation” and that “a
purported plain-meaning analysis based only on punctuation is necessarily incomplete and runs
the risk of distorting a statute’s true meaning.” Gadelhak, 950 F.3d at 468 (quotation omitted).
Nevertheless, the Seventh Circuit concluded, the first reading “lacks the more significant
problems of the other three interpretations and is thus our best reading of a thorny statutory
provision.” Id. In addition to the text, the Seventh and Eleventh Circuits considered the
administrative and legislative history of the TCPA and the practical effects of a more expansive
interpretation of ATDS. See Glasser, 948 F.3d at 1308–11; Gadelhak, 950 F.3d at 467.

       The Second and Ninth Circuits rejected the interpretation of ATDS adopted by the
Seventh and Eleventh Circuits. “After struggling with the statutory language,” the Ninth Circuit
concluded that the autodialer definition, viewed in isolation, was “ambiguous on its face” and
went on to examine the structure and context of the autodialer ban as a whole. Marks, 904 F.3d
at 1051.

       We agree with the Ninth Circuit’s assessment and approach. In doing so, we note, as the
Ninth Circuit did, that the D.C. Circuit already decided that the definition of ATDS is open to
more than one reasonable interpretation. See id; ACA Int’l, 885 F.3d at 703 (holding that it was
permissible for the FCC to interpret the autodialer ban as applying (1) to devices that use a
random or sequential number generator or (2) devices that do not—just not both). Because the
definition of ATDS itself is ambiguous, we look to other provisions of the autodialer ban to
guide us in our interpretation.
 No. 19-2043                    Allan v. Penn. Higher Educ. Assistance Agency                             Page 10


        2. The Larger Context of the Autodialer Ban

        Here, again, we agree with the Second and Ninth Circuits that the structure and context of
the autodialer ban support an interpretation of ATDS that would cover stored-number systems
like the Avaya system in this case. See Duran, 955 F.3d 279; Marks, 904 F.3d at 1051–52.5
Whatever Congress’s purpose may have been at the time of enactment, “language in the statute
indicates that equipment that made automatic calls from lists of recipients [is] also covered by
the TCPA.” Marks, 904 F.3d at 1051. One exception to the autodialer ban, found in the same
section of the TCPA as the autodialer definition, shores up any ambiguity.

        The TCPA’s autodialer ban contains an exception for calls “made with the prior express
consent of the called party.” § 227(b)(1)(A). Consenting recipients are known persons whose
numbers are stored on a list. See Marks, 904 F.3d at 1051; Glasser, 948 F.3d at 1316 (Martin, J.,
concurring in part and dissenting in part). In order to give their express consent prior to
receiving a call, they must give their number to the entity making the call. Thus, the entity
making the automated call is dialing a stored number—not a number that it randomly generated.
The consent exception is key to defining ATDS because an exception cannot exist without a rule.
An exception for consented-to calls implies that the autodialer ban otherwise could be interpreted
to prohibit consented-to calls. And consented-to calls by their nature are calls made to known
persons, i.e., persons whose numbers are stored on a list and were not randomly generated.
Therefore, the TCPA’s exception for calls made to known, consenting recipients implies that the
autodialer ban applies to stored-number systems.

        Under the Seventh and Eleventh Circuits’ interpretation of “store,” the numbers to be
dialed must have been randomly generated at some point. But as the consent exception makes
clear, the autodialer ban covers calls made to known recipients—in other words, people whose
numbers are known and are stored on a list.                   Calls made from a stored list of numbers
accordingly are subject to the autodialer ban.

        5The    Ninth Circuit also suggested that Congress ratified the FCC’s definition of ATDS as including
devices that dial from a stored list of numbers when it amended other autodialer provisions without modifying the
provision at issue here. See Marks, 904 F.3d at 1052. As the Eleventh Circuit points out, “That is an odd thing to
say about a reading of the statute that the D.C. Circuit described as ‘[in]consistent with reasoned decisionmaking.’”
Glasser, 948 F.3d at 1310.
 No. 19-2043                    Allan v. Penn. Higher Educ. Assistance Agency                             Page 11


        To combat this reading, the Eleventh Circuit suggests that the consent exception simply
does not apply to automated calls. It notes, for this point, that the TCPA regulates not just
automated calls, but also calls using a prerecorded or artificial voice. See Glasser, 948 F.3d at
1311–12. The Eleventh Circuit speculates that it was those prerecorded or artificial voice calls
that Congress sought to permit with the consent exception. See id. “But,” as the Second Circuit
observed, “the language of the statute does not make that distinction.” Duran, 955 F.3d 279
n.20. There is no basis at all in the text of the statute for the Eleventh Circuit’s bald assertion
that the consent exception does not apply to automated calls.6

        We additionally note that the autodialer ban was amended in 2015 to permit collection
calls “made solely pursuant to the collection of a debt owed to or guaranteed by the United
States.” § 227(b)(1)(A)(iii). The Supreme Court recently struck that exception because it
“impermissibly favored [government-]debt-collection speech over political and other speech, in
violation of the First Amendment.” See Barr v. Am. Ass’n of Political Consultants, Inc., – S. Ct.
–, 2020 WL 3633780, at *2 (July 6, 2020) (“AAPC”) (Kavanaugh, J.). The Court severed that
provision from the remainder of the autodialer ban, so that political automated calls would be
“treated equally with debt-collection speech.” Id.

        Prior to the Court’s decision in AAPC, the Second and Ninth Circuits reasoned that an
exception to the autodialer ban for government-debt collectors implies that the TCPA prohibits
automated collection calls made to collect on private debts. See Marks, 904 F.3d at 1051–52;
Duran, 955 F.3d at 285. Like consented-to calls, calls made to collect on a debt are calls made
to known recipients. See Marks, 904 F.3d at 1052. These calls are dialed from a stored list of
numbers because the debt-collection industry uses known numbers, not random numbers. See
Appellant Br. at 5 (“Obviously, a loan servicer like PHEAA would have no interest in randomly
calling borrowers.”). They are targeting known persons to collect on their debts. “[T]he only
way this exception [for calls made by government-debt collectors] makes sense is if an ATDS


        6Additionally,   “the FCC, when promulgating new rules to explain the debt-collection exception,
specifically noted that the ‘exception . . . allows the use of an autodialer, prerecorded-voice, and artificial-voice
when making calls[,]’ not just prerecorded- or artificial-voice as the Eleventh Circuit suggests.” Duran, 955 F.3d
279 n.20 (quoting In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 31 FCC Rcd.
9074, 9116 (2016) (emphasis added)).
 No. 19-2043                    Allan v. Penn. Higher Educ. Assistance Agency                             Page 12


can make calls or texts using a human-generated list of phone numbers.” Duran, 955 F.3d at
285. The now-defunct government-debt-collection exception implies that the autodialer ban
covers stored-number systems.7

        We see no reason to strain the text of the autodialer definition itself when related
provisions inform its meaning. “[I]f an examination of the statute’s text, context, and structure
produces an answer to our interpretation question, we need inquire no further.” In re Application
to Obtain Discovery, 939 F.3d at 718. We therefore are not persuaded by the Seventh and
Eleventh Circuits’ analysis of the administrative and legislative history of § 227 and the
purported practical effects of our interpretation.

        3. Administrative History, Legislative History, and Practical Effects

        Resort to other interpretive tools, in any case, does not change our outcome. The
Eleventh Circuit makes use of the FCC’s administrative history and points out that, from 1991 to
2003, the FCC defined an ATDS as a device that uses a random or sequential number generator.
Glasser, 948 F.3d at 1308. Then the FCC issued a series of orders from 2003 to 2015 expanding
the definition to cover devices that dial from a stored list without using a random or sequential
number generator. The Eleventh Circuit calls this shift an attempt “to pour new wine into . . . old
skin.” Id. at 1308. In its view, the FCC’s “efforts to fill a legislative gap” went too far. Id. at
1308–09. As for legislative history, the Eleventh Circuit stated that “the be-all and end-all of the
law” merely was to “eradicate machines that dialed randomly or sequentially generated
numbers.” Id. at 1311.


        7The    Supreme Court’s decision in AAPC additionally suggests that the autodialer ban applies to debt
collectors like PHEAA. In striking down the government-debt-collection exception, the Court remarked that, prior
to the 2015 amendment, “the TCPA prohibited almost all robocalls to cell phones.” AAPC, 2020 WL 3633780, at
*3 (Kavanaugh, J.). “The government-debt exception [wa]s a relatively narrow exception to the broad robocall
restriction.” Id. at *12. In nullifying that exception, the plurality acknowledged that its ruling would “eliminat[e]
favorable treatment for debt collectors,” a concern raised by Justice Gorsuch in dissent. Id. at *13. Justice
Sotomayor stated in concurrence that the government-debt-collection exception could not pass even intermediate
scrutiny because the Government “has not explained how a debt-collection robocall about a government-backed
debt is any less intrusive or could be any less harassing than a debt-collection robocall about a privately backed
debt.” Id. at *14 (Sotomayor, J., concurring). Thus, “the government-debt exception is seriously underinclusive
because it permits many of the intrusive calls that the automated call ban was enacted to prohibit.” Id. (quotation
omitted). It appears, then, to be taken for granted by at least some members of the Court that the autodialer ban
applies to private debt collectors like PHEAA.
 No. 19-2043                Allan v. Penn. Higher Educ. Assistance Agency                Page 13


       It may well be that Big Data was not at the forefront of the minds of Congress members
and FCC officials crafting and interpreting the TCPA. But Congress did not explain the purpose
of the autodialer ban so narrowly, and apparently, by the year 2003, the FCC thought that a broad
interpretation of “store” was defensible.     Congress enacted the TCPA in 1991 to combat
pervasive telemarketing. See ACA Int’l, 885 F.3d at 692 (quoting 47 U.S.C. § 227 note, Pub. L.
No. 102-243, § 2(1), 105 Stat. 2394, 2394). Telemarketing widely was viewed as “intrusive”
and a “nuisance.” Id. (quoting 47 U.S.C. § 227 note, Pub. L. No. 102-243, § 2(6)–(7), 105 Stat.
2394, 2394). “[O]ver 300,000 telemarketing solicitors call[ed] more than 18 million Americans
every day,” Marks, 904 F.3d at 1043 (quoting 137 Cong. Rec. S16,971 (daily ed. June 27, 1991)
(statement of Rep. Pressler)), and “a single autodialer could cause as many as 1,000 phones to
ring and then deliver a prerecorded message to each,” id. (citing H.R. Rep. No. 102-317, at 10
(1991)).

       “A leading Senate sponsor of the TCPA captured the zeitgeist in 1991, describing
robocalls as ‘the scourge of modern civilization. They wake us up in the morning; they interrupt
our dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip
the telephone right out of the wall.’” AAPC, 2020 WL 3633780, at *3 (Kavanaugh, J.) (quoting
137 Cong. Rec. 30821 (1991)). It is clear from the legislative history that Congress intended to
crack down on automated calls themselves—not just the technology making them possible at the
time. The multiple debt-collection calls made to Wilson and Allan on a near-daily basis in this
case certainly are the sort of harm contemplated at the time of enactment and, indeed, are the
type of calls that “consumers appear to find most invasive.” See id. at *21 (Gorsuch, J.,
concurring in part and dissenting in part).

       Nevertheless, to make its case that the legislative and administrative history is in its
favor, the Eleventh Circuit observes that “devices that randomly generated phone numbers and
stored them existed at the time Congress passed the Act.” Glasser, 948 F.3d at 1307 (citing
Noble Systems Corp., Comments on FCC’s Request for Comments on the Interpretation of the
TCPA, 12–13 (Oct. 16, 2018) FCC DA 18-493); see also Gadelhak, 950 F.3d at 465 (“[S]ome
systems ‘store’ randomly generated numbers for much longer than a few fleeting moments. The
record before the FCC reveals that at the time of the statute’s enactment, devices existed with the
 No. 19-2043                 Allan v. Penn. Higher Educ. Assistance Agency                  Page 14


capacity to generate random numbers and then store them in a file for a significant time before
selecting them for dialing.”). It cites, for this statement, a comment made by a single company
as its contribution to the process of FCC rule-making.          Even if this lone comment were
compelling evidence that Congress knew of dual-function devices, “store” still would be
redundant of “produce.” See supra at 7–9. This evidence leaves open the possibility that
Congress intended to regulate (1) number-producing devices, (2) number-storing devices, and
(3) dual-function devices.

       Next, the Eleventh Circuit reasons that the more expansive interpretation of “store”
would apply to nearly any device with storage capabilities, rendering “using a random or
sequential number generator” an unnecessary add-on in most cases. Glasser, 948 F.3d at 1307.
Yet, to the extent that this is true, it is true only today. It obviously was not true at the time of
enactment. Just because the primary enforcement mechanism at the time of enactment goes
dormant decades after the fact does not mean that it is mere surplusage as a textual matter. And
even then, “dormant” would be a strong word, as companies may continue to make use of
random or sequential number generators in mass-dialing campaigns. “When a new application
emerges that is both unexpected and important, [the Eleventh Circuit] would seemingly have us
. . . decline to enforce the plain terms of the law . . . . That is exactly the sort of reasoning [the
Supreme] Court has long rejected.” Bostock v. Clayton County, – S. Ct. –, 2020 WL 3146686, at
*15 (June 15, 2020).

       Finally, the Eleventh Circuit expresses concern that the more expansive interpretation of
“store” would capture everyday use of smart phones. Glasser, 948 F.3d at 1309. “In the age of
smartphones, it’s hard to think of a phone that does not have the capacity to automatically dial
telephone numbers stored in a list, giving § 227 an ‘eye-popping’ sweep.                Suddenly an
unsolicited call using voice activated software (think Siri, Cortana, Alexa) or an automatic ‘I’m
driving’ text message could be a violation worth $500.” Id. (citation omitted). The Seventh
Circuit agreed, stating that the more expansive interpretation “would create liability for every
text message sent from an iPhone.” Gadelhak, 950 F.3d at 467. The purported “far-reaching
consequences” appear to have been a big sticking point for the Seventh Circuit:
 No. 19-2043                Allan v. Penn. Higher Educ. Assistance Agency                Page 15


                [The more expansive interpretation of “store” would create] a sweeping
       restriction on private consumer conduct that is inconsistent with the statute’s
       narrower focus. Gadelhak argues that to qualify as an “automatic telephone
       dialing system” a device need only have the “capacity ... to store ... telephone
       numbers” and then to call or text them automatically. Every iPhone today has
       that capacity right out of the box. An iPhone of course can store telephone
       numbers; it can also send text messages automatically, for example by using the
       “Do Not Disturb While Driving” function. Every iPhone, then, has the necessary
       capacities to meet the statutory definition. That means that under Gadelhak’s
       interpretation, every call or text message sent from an iPhone without the prior
       express consent of the recipient could subject the sender to a $500 fine.

Id. (quotations omitted).

       The concern that everyday use of smart phones would become subject to a fine is
unfounded. The D.C. Circuit already dealt with this concern in ACA International when it
rejected the FCC’s interpretation of “capacity” in § 227(a)(1). 885 F.3d at 692. As a reminder,
an ATDS is “equipment which has the capacity” to store or produce numbers and to dial such
numbers. § 227(a)(1) (emphasis added). The FCC had “construed a device’s ‘capacity’ to
encompass its ‘potential functionalities’ with modifications such as software changes.” ACA
Int’l, 885 F.3d at 693–94 (quoting 2015 Declaratory Ruling, 30 FCC Rcd. at 7974 ¶ 16)
(emphasis added). The D.C. Circuit set that definition aside. Id. at 692. “It [wa]s undisputed
that,” under the FCC’s interpretation of “capacity,” “essentially any smartphone, with the
addition of software, c[ould] gain the statutorily enumerated features of an autodialer and thus
function as an ATDS.” Id. at 696 (emphasis added). To prevent this outcome, the D.C. Circuit
rejected the FCC’s interpretation of “capacity” as “unreasonably, and impermissibly, expansive.”
Id. at 700. Thus, the D.C. Circuit held that a device is an ATDS only if it actually is used in the
way prescribed by statute. Id. That means that use of a cell phone would be subject to a fine
under the TCPA only if it actually is used as an ATDS.

       To that end, the autodialer ban applies to automatic dialing systems or artificial or
prerecorded voice messages only.      See § 227(b) (titled “[r]estrictions on use of automated
telephone equipment” (emphasis added)). It is an “accepted assumption that auto-dialers must
automatically dial the numbers.” Glasser, 948 F.3d at 1312. To the extent that companies use
smart phone autodialer software to call or message recipients en masse, that would be covered.
 No. 19-2043                Allan v. Penn. Higher Educ. Assistance Agency                 Page 16


But the standard, non-automatic message or call would not create TCPA liability. See id. at 1317
(Martin, J., concurring in part and dissenting in part) (“[W]hat may have been a reasonable worry
in ACA International doesn’t exist here. Neither situation hypothesized by the majority involves
the simultaneous dialing of numbers, plural.”). Voice activation software for messaging, like
Siri or Alexa, or automatic response messages are not, as the Eleventh Circuit majority assumes,
autodialers. See Glasser, 948 F.3d at 1309. Voice activation software simply allows a person to
dictate the recipient, message, and command to send rather than type the instructions and
message. It is not an “automatic” process. And automatic reply messages are only sent in reply.
Plaintiffs would have a tough go of showing that they did not consent to receiving a message
after they themselves initiated contact.      At bottom, the Seventh and Eleventh Circuits’
“pragmatic” concerns are really a parade of horribles.

       4. Conclusion

       We conclude that it is impossible to draw any reliable conclusion from a plain text
reading of the autodialer definition itself and instead rely on the larger context of the autodialer
ban. The Eleventh Circuit calls the Ninth Circuit’s interpretation “surgery,” but as the dissent in
Glasser points out, “this operation cannot be completed (to either side’s satisfaction) without
some minimally invasive procedures.” See Glasser, 948 F.3d at 1318 (Martin, J., concurring in
part and dissenting in part). The Seventh and Eleventh Circuits seem to concede that the text of
the autodialer definition itself is ambiguous—even if they do not say it directly. They claim to
stake their rationale on a plain text reading of the statute. Yet, when it comes to interpreting the
word “store,” they pivot and play up the administrative history and “practical effects,” while
downplaying a textual reading of surrounding provisions that would open up a broader
application of the autodialer ban.

       In the Title VII context, the Supreme Court has rejected the same types of maneuvers that
the Seventh and Eleventh Circuits engage in here. See Bostock, 2020 WL 3146686, at *9. The
Seventh and Eleventh Circuits “retreat beyond the statute’s text, where they” emphasize “the
legislature’s purposes in enacting [the autodialer ban] or certain expectations about its operation.
They warn, too, about consequences that might follow a ruling for the [plaintiffs]. But none of
these contentions about what the [Seventh and Eleventh Circuits] think the law was meant to do,
 No. 19-2043                Allan v. Penn. Higher Educ. Assistance Agency                    Page 17


or should do, allow us to ignore the law as it is.” See id. “Legislative history, for those who take
it into account, is meant to clear up ambiguity, not create it.” Id. at *14 (quoting Milner v. Dep’t
of Navy, 562 U.S. 562, 574 (2011)). “[W]hen the meaning of the statute’s terms is plain, our job
is at an end.” Id.

       It is our view that related provisions of the autodialer ban are the best guide to the
question of how to interpret § 227(a)(1). The consent exception, in particular, commands the
plain text reading that the autodialer ban applies to stored-number systems. We accordingly read
§ 227(a)(1) as follows:

       An ATDS is “equipment which has the capacity—
       (A) to store [telephone numbers to be called];
              or produce telephone numbers to be called, using a random or sequential
              number generator; and
       (B) to dial such numbers.”

§ 227(a)(1). In doing so, we join the Second and Ninth Circuits and hold that a stored-number
device like the Avaya system here qualifies as an ATDS. The district court correctly entered
judgment in Plaintiffs’ favor on this question.

B. Introduction of Voicemails

       PHEAA additionally argues that Plaintiffs should not be able to recover damages for the
thirty voicemails that PHEAA left on Allan’s cell phone, asking her to return its call. Plaintiffs
did not include these voicemails in their Complaint and did not amend the Complaint to include
them. Instead, Plaintiffs introduced the voicemails for the first time on summary judgment. But
as the district court noted, these voicemails are associated with calls that were listed in Plaintiffs’
Complaint. “In other words, the 30 pre-recorded voicemails were included in the 353 violations
and were not alleged as additional violations, only as an alternative theory of recovery.” R. 46
(Order Granting Summ. J. at 7) (Page ID #403). The district court properly considered the
voicemails.
 No. 19-2043                Allan v. Penn. Higher Educ. Assistance Agency    Page 18


                                      III. CONCLUSION

       We hold that PHEAA’s Avaya system qualifies as an ATDS and accordingly AFFIRM
the district court’s grant of summary judgment for Plaintiffs.
 No. 19-2043               Allan v. Penn. Higher Educ. Assistance Agency                Page 19


                                      _________________

                                           DISSENT
                                      _________________

       NALBANDIAN, Circuit Judge, dissenting. Several courts of appeals and the majority
here have discussed at length the meaning of the operative statutory language in this case. And
the Supreme Court will likely address its meaning in the near future. See Facebook, Inc. v.
Duguid, No. 19-511, --- S. Ct. ---, 2020 WL 3865252 (July 9, 2020). I am not going to rehash all
of that debate. Suffice it to say, I disagree with the majority’s conclusion here and with much of
the analysis from other courts.

       Everyone seems to agree that the relevant provision here is not an example of artful
drafting. But I disagree with the majority’s determination that the text used to define an
automatic telephone dialing system (ATDS), see 47 U.S.C. § 227(a)(1), is “ambiguous.” Ante, at
9. While the text may contain ambiguity, the text in my view is not “ambiguous”; it does not
leave us with an inability to glean the text’s meaning from § 227(a)(1) itself. Id. And I disagree
with the interpretation the majority reaches under its methodology. I accordingly dissent.

       Congress defined an automatic telephone dialing system (ATDS) as “equipment which
has the capacity [] (A) to store or produce telephone numbers to be called, using a random or
sequential number generator; and (B) to dial such numbers.” § 227(a)(1). Other circuits have
examined that text and split in primarily two camps on how to interpret it. Compare Duran v. La
Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020), and Marks v. Crunch San Diego, LLC, 904 F.3d
1041, 1052 (9th Cir. 2018), with Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir.
2020), and Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301, 1304–05 (11th Cir. 2020),
and Dominguez v. Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018). Now it’s our turn.

       The majority summarizes two possible readings of Congress’s words before settling on
one of the two. Ante, at 6–17. I’d like to propose a third—“using a random or sequential
number generator” modifying the entire phrase “telephone numbers to be called”—that I believe
 No. 19-2043                     Allan v. Penn. Higher Educ. Assistance Agency                            Page 20


is the best and correct reading of the statute.1 Under my reading of § 227(a)(1), Congress
defined an ATDS as “equipment which has the capacity [] (A) to store or produce telephone
numbers to be called, using a random or sequential number generator; and (B) to dial such
numbers.” In that case, the modifier describes “a quality of the numbers an ATDS must have the
capacity to store or produce[,]” specifically “the process by which those numbers are generated
in the first place.” Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 938 (N.D. Ill. 2018).
I find this reading the best for four reasons.

         First, this reading is both grammatical and does not require a rewrite of the statute.
See Gadelhak, 950 F.3d at 466 (describing the majority’s reading as “a significant judicial
rewrite”); Glasser, 948 F.3d at 1311 (describing that reading as “more like ‘surgery,’ . . . than
interpretation”).     The noun phrase “telephone numbers to be called” contains both a noun
(“telephone numbers”) and an adjectival infinitive (“to be called”). The modifier (“using a
random or sequential number generator”) is a participial phrase—a group of words containing a
participle (“a form of the verb”) with “modifiers and objects” of its own and that is often set off
by commas “follow[ing]” the noun phrases, object, or verb it modifies.2 Gordon Loberger
& Kate Shoup, Webster’s New World English Grammar Handbook 214, 368 (2d ed. 2009)
(explaining that participial phrases usually serve as adjectives). In this case, the participial
phrase modifies the noun phrase “telephone numbers to be called.” And this makes sense given




         1There  appear to be two other possible readings of the statute—“using a random or sequential number
generator” modifying either “telephone numbers” or “to be called.” See Gadelhak, 950 F.3d at 465–66, 67–68.
Because I find those options unconvincing, I don’t discuss them further.
         2The  Seventh Circuit labeled the modifying phrase as an adverbial phrase before finding that the phrase
“cannot modify a noun in this context” (“telephone numbers”). Gadelhak, 950 F.3d at 465–66. But that approach
here puts the cart before the horse.
          A word or phrase could have multiple functions. It’s the context in which the writer uses the word or
phrase, e.g., placement in a sentence or the sentence’s structure, that determines the particular function the word or
phrase takes on. E.g., Gordon Loberger & Kate Shoup Welsh, Webster’s New World English Grammar Handbook
310 (2001) (labeling “due to” as “adjectival in nature” in one sentence while in another as “adverbial”). To classify
the function of a word or phrase thus requires the reader to evaluate the manner in which the drafter uses it before
classifying it. The modifier “using a random or sequential number generator” could function as either an adverbial
or a participial phrase. To understand the way the drafters used that phrase—as an adverbial or as a participial
phrase—a reader has to examine the sentence and then classify it.
 No. 19-2043                    Allan v. Penn. Higher Educ. Assistance Agency                             Page 21


the modifier’s placement—immediately following the noun phrase it modifies.3 See id. at 102
(explaining “[c]ommon [p]itfalls with . . . [a]djectives” including “locat[ing] [them] in places
other than near the words they modify”).

        Second, the effect of this reading—mitigating the superfluity problem with the reading in
Gadelhak and Glasser—supports the superiority of this reading. It also avoids the superfluity
problem—“read[ing] a key clause (‘using a random or sequential number generator’) out of the
statute”—with the majority’s reading. Glasser, 948 F.3d at 1307. True, the general presumption
against surplusage, like all other interpretive canons, is merely a presumption that reflects
drafters’ ordinary practices.          Antonin Scalia & Bryan A. Gardner, Reading Law: The
Interpretation of Legal Texts 176–79 (2012) (“[L]ike all other canons, th[e] [surplusage] one
must be applied with judgment and discretion, and with careful regard to context. It cannot
always be dispositive because (as with most canons) the underlying proposition is not invariably
true.”); see also William N. Eskridge, Jr., Interpreting Law: A Primer on How to Read Statutes
and the Constitution 113 (2016) (describing the limitations on the anti-surplusage canon). But
this is not a case where the grammatical reading that avoids superfluity results in “an unusual
meaning[,]” Scalia & Garner, supra, at 176; it is one that makes good sense.

        Third, the understanding of the statutory text as reflected in the FCC’s orders from 1991
to 2003 confirms my reading of the text. See ante, at 12 (explaining that the FCC’s orders from
1991 to 2003 “defined an ATDS as a device that uses a random or sequential number
generator”); see also Glasser, 948 F.3d at 1308. Though we do not look to the FCC’s orders for
guidance on the statutory interpretation question before this court, see ante, at 5, those earlier
orders provide at least some evidence on the contemporaneous understanding of the statutory
text. See Glasser, 948 F.3d at 1308 (invoking the FCC’s orders in the same manner to support
another interpretation of the statutory text).

        3I  believe that the majority misinterprets the reading I propose. First, it explains “it would be strange to
store numbers using a [random] number generator[.]” Ante, at 8–9. Second, it remarks “it still makes little sense
why the statute would require stored numbers to be called using a random or sequential number generator.” Id. at 8.
But under the reading I propose, the modifier (“using a random or sequential number generator”) has nothing to do
with the act of storing numbers and my reading does not require the ATDS call numbers “using a random or
sequential number generator.” Instead, under my reading, the modifier describes only the type (or quality) of
telephone number (those generated “using a random or sequential number generator”) that the ATDS “store[s] or
produce[s]” and then ultimately dials. So those responses are inapplicable.
 No. 19-2043              Allan v. Penn. Higher Educ. Assistance Agency                Page 22


       Fourth, the historical context provides further evidence supporting the meaning laid out
by the statutory text. Congress sought to address a very specific problem with this statute—
machines that would dial particular numbers in the process of “dialing randomly or sequentially
generated telephone numbers—a concern raised in the legislative debates.” Id. at 1308–11
(“Congress wanted the statute to eradicate machines that dialed randomly or sequentially
generated numbers.”). “That indeed seems to have been the be-all and end-all of the law.” Id. at
1311 (citing H.R. 1304 & 1305, Hearing Before the Subcomm. On Telecomms. & Fin. of the H.
Comm. on Energy & Commerce, 102d Cong. 1 (1991) (statement of Chairman Edward J.
Markey)).

       There is no obvious answer to the question raised in this case as evidenced by the
different approaches used by my learned colleagues from this court and others. But under my
understanding of § 227(a)(1), a device like the Avaya system that dials only from a selected
stored list of numbers does not qualify as an ATDS. Therefore, I disagree with the majority’s
decision to affirm the district court’s decision granting Plaintiffs summary judgment and
accordingly dissent.